Per Curiam. This case involves an appeal from the trial court’s denial of appellant’s petition for postconviction relief, pursuant to Ark. R. Crim. P. 37 (2000). Appellee, State of Arkansas, has filed a motion for compliance, calling certain deficiencies in appellant’s brief to this Court’s attention and requesting that the Court grant its motion and direct appellant to file a substituted abstract and brief that conforms to the rules of this Court pertaining to formatting and abstracting, pursuant to Ark. Sup. Ct. R. 4-1 (a) and 4-2(b)(3) (2002). We grant appellee’s motion. Appellant has filed a brief in this appeal that clearly does not conform with the rules of this Court. The argument portion of appellant’s brief, consisting of nineteen pages, is entirely single-spaced. Arkansas Supreme Court Rule 4-1 (a) requires that briefs be double-spaced. The record does not reflect that appellant has been granted permission to file an overlength brief or has been exempted from the requirement that his brief be double-spaced. In regard to abstract deficiencies noted by the appellee, it appears that appellant’s brief actually contains no abstract. Appellant raises thirty-two points on appeal, most of which allege that his trial attorney was ineffective; however, appellant has failed to abstract the records of both his trial and the Rule 37 hearings, as required by Ark. Sup. Ct. R. 4-2(a)(5) (2002). Without an abstract of the proceedings, this Court cannot address any of his arguments. See Matthews v. State, 333 Ark. 701, 970 S.W.2d 289 (1998)(holding that the Court cannot review a claim of ineffective assistance of counsel without an abstract of the trial testimony). Because appellant has failed to comply with Rules 4-1 and 4-2, we are ordering him to file a substituted abstract and brief that conforms to the rules of this Court pertaining to formatting and abstracting. Appellant must file a complying abstract, addendum, and brief within thirty days from the entry of this order. Motion for compliance granted.